Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 3, 2020

                                      No. 04-19-00359-CR

                                    Laura Flores MESSICK,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11174
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        On January 21, 2020, appellant’s appointed counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), stating that she had reviewed the appellate record and
concluded there are no arguable grounds for reversal of appellant’s conviction and sentence. On
January 28, 2020, we notified appellant of her right to file a pro se brief and ordered her to file
her brief by February 27, 2020. On February 18, 2020, appellant filed a motion requesting an
extension of time to file her pro se brief. We granted appellant’s motion and ordered her to file
her brief by March 30, 2020. On April 1, 2020, appellant filed her pro se brief. Appellant also
filed a document we construe as a request to be appointed new appellate counsel.

        While appellant’s current appointed counsel has filed an Anders brief, this court has not
yet reviewed the merits of that brief. As a result, appellant’s current appointed counsel has not
yet been granted leave to withdraw from this case, and the question of whether appellant is
entitled to new counsel is not yet ripe. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
App. 2005) (after reviewing Anders brief, an appellate court may either “determine that the
appeal is wholly frivolous and issue an opinion explaining that it has reviewed the record and
finds no reversible error” or “determine that arguable grounds for appeal exist and remand the
cause to the trial court so that new counsel may be appointed to brief the issues”). We therefore
DENY appellant’s request for appointed counsel.

       It is so ORDERED on April 3, 2020.
                                         PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court